This is a petition duly verified by Harney McGehee for reinstatement to practice law upon his promise of future good conduct. The facts upon which his suspension are based are stated in the proceedings for disbarment in our opinion delivered on November 3, 1930, ante p. 603. We all agree that he should not be reinstated in the general practice from which he was suspended for the period of one year; but, inasmuch as he was elected to the office of prosecuting attorney at the general election held on the first Tuesday in November, 1930, a majority of the court is of the opinion that the suspension should not apply to his official duties as prosecuting attorney, and that he be reinstated, so far as his suspension might apply to the discharge of the duties of that office.
SMITH, HUMPHREYS and McHANEY, JJ., dissent. *Page 1025